                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:17-CV-152-D

 PROGRESS SOLAR SOLUTIONS, LLC,                )
                                               )
                        Plaintiff,             )
                                               )
        v.                                     )
                                               )
 FIRE PROTECTION, INC. dba FPI                 )
 ENVIRONMENTAL; JOHN DOE, AS                   )
 ADMINISTRATOR FOR THE ESTATE                  )
                                                            DEFAULT JUDGMENT ·
 OF NORMAN STEPHEN VAN                         )
 VALKENBURGH, and JEFFREY VAN                  )
 VALKENBURG~,ASTRUSTEEFOR                      )
 THE NORMAN STEPHEN VAN                        )
 VALKENBURGHIRREVOCABLE                        )
 LIVING TRUST; MIKEL BILLS; and                )
 MICHAEL D. LONG.                              )
                                               )
                        Defendants             )


       This cause is before the Court for entry of default judgment against Defendant Fire

Protection, Inc. dba FPI Environmerital ("FPI''), pursuant to Fed. R. Civ. P. 37 and 55. [D.E. 174].

On August 11, 2021, the Court granted Plaintiffs motions: (1) for sanctions against FPI, (2) to

strike FPI's answer, and (3) for entry of default against FPI for FPI's repeated failures to comply

with this Court's orders. [D.E. 185.] FPI's answer having been stricken, and default against FPI

having been entered, the Court now enters Judgment against FPI on liability as to all Plaintiffs

claims for relief against it asserted in Plaintiffs Second Amended Complaint [D.E. 89].

       It is, therefore, ORDERED, ADJUDGED and DECREED that:

       1.      Plaintiff Progress Solar Solutions, LLC. ("Progress Solar") shall have and recover

               compensatory damages against FPI in an amount to be determined on further

               proceedings by the Court.




         Case 5:17-cv-00152-D Document 188 Filed 08/16/21 Page 1 of 3
2.   The compensatory damages awarded against FPI and in favor of Plaintiff shall be

     trebled, pursuant to N.C. Gen. Stat.§ 75-16 and 15 U.S.C. § 1117.

3.   FPI shall disgorge to Plaintiff all profits FPI derived through its breaches of

     contract, unauthorized use of Plaintiffs trade secrets and proprietary information,

     or FPI's other unlawful or unfair competition described in the Second Amended

     Complaint, including FPI's palming off of Plaintiffs property as if it belonged to

     FPI; the amount of these profits to be determined on further proceedings by this

     Court.

4.   FPI has violated 15 U.S.C. § 1125(a) by unfairly competing against Plaintiff by

     using false, deceptive or misleading statements of fact that misrepresent the nature,

     quality and characteristics ofFPI's and SMS's solar light towers.

5.   FPI and anyone acting in concemt with it, or on its behalf, is permanently enjoined

     from disclosing to anyone any proprietary information or . "know how", and trade

     secrets, belonging to Progress Solar.

6.   FPI is permanently enjoined from competing against Plaintiff for an uninterrupted

     period of two years from the date of entry of this Judgment.

7.   FPI is enjoined from unfairly competing against Plaintiff, including without

     limitation, that FPI shall not assert or imply to anyone that any current association

     exists between FPI and Plaintiff,· and FPI shall not interfere with or be involved

     with Plaintiffs business in any way.

8.   FPI, its agents, affiliates, or anyone working for, in concert with or on behalf ofFPI

     are permanently enjoined from (a) engaging in false or misleading advertising with

     respect to Solar Mod Systems, Inc.' ("SMS's") or Progress Solar's solar light




                                       2

 Case 5:17-cv-00152-D Document 188 Filed 08/16/21 Page 2 of 3
      towers, (b) violating Section 43(a) of the Lanham Act, and (c) violating the North

      Carolina Unfair and Deceptive Trade Practices Act.

9.    FPI shall pay to Plaintiff an amount necessary for Progress Solar to conduct

      corrective advertising to remedy the effects of FPI' s false advertising; this amount

      to be determined on further proceedings by the Court.

10.   Plaintiff's reasonable attorney's fees incurred in prosecuting this action, in an

      amount to be determined on further proceedings by the Court, shall be taxed against

      FPI, as part of the costs of this action pursuant to N.C. Gen. Stat.§ 75-16.1, or if

      appropriate, as part of Plaintiff's damages, pursuant to 15 U.S.C. § 1117; and

11.   All other recoverable costs of this action shall be taxed against FPI, in an amount

      to be determined on further proceedings by the Court.



·SO ORDERED. This the&_ day_of l\"lf vsl, 2021.




                                            ~ S C. DEVER III
                                            United States District Judge




                                        3

 Case 5:17-cv-00152-D Document 188 Filed 08/16/21 Page 3 of 3
